DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the Applicant’s filing on 3/24/2021. Claims 1–20 are pending and are examined below.
Claim rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	Claims 7 and 12–16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 
	As to claim 7, the claim limitation of determining whether the gaze directions of the one or more drivers of the plurality of connected vehicles are towards an opposite side of the road is vague and indefinite. Namely, the disclosure does not provide a definition or an indication as to what side of the road is considered the “opposite.” In light of the above, it is unclear what is being claimed in light of Applicant’s original disclosure.
	As to claim 12, the claim is vague and indefinite. The preamble indicates that the claimed invention is a server. However, the claim goes on to recite a controller, which appears to be a misstatement or inaccurate use of a server in the context of the claimed invention. That is, it is unclear how a server can comprise a controller as paragraphs 19–21 (referring to the PGPUB) and Fig. 1 of the specification suggest a server in communication with a component that functions as the claimed controller—e.g., the processor component 208 as described in paragraph 26 which is integrated in a connected vehicle 106—to perform the claimed functions. Indeed, the use of server and controller in the claim is inconsistent with both the specification and the general understanding of server and controller in the vehicle control arts. Accordingly, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Claims 13–16 are rejected under § 112(b) based at least on their dependency on claim 12.
	Appropriate correction is required.
Claim rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–9, 11–14, and 16–19 are rejected under 35 U.S.C. § 103 as being unpatentable over Yi (US20210118293A1) in view of Shimotani et al. (US20220139093A1) and in view of Fung et al. (US20190276033A1); from here on referred to as Yi, Shimotani, and Fung, respectively.
	As to claim 1, Yi discloses a method for controlling vehicle traffic, the method comprising:
	obtaining environmental information of a plurality of connected vehicles in a region in of a road (“A congestion zone is inferred and determined based on monitored information …. A process of inferring and determining the congestion zone may include a process of learning based on accumulated traffic information.” See at least ¶ 281. See also Figs. 3 and 4 and the corresponding discussion in ¶¶ 125–146, which disclose that the vehicles are connected through at least V2X technology.);
	determining whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed (“The server 11 may determine an alignment section and transmit information on the alignment section to a receiver 221 of the vehicle 10. The alignment section may be determined based on the degree of traffic jam. When the average speed of all vehicles driving in any section is equal to or less than a critical speed, the corresponding section may be determined as the alignment section.” See at least ¶ 267.);
	controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed (“The processor 170 controls to form a cluster as the vehicle 10 enters the alignment section.” See at least ¶ 268.).
	Yi fails to explicitly disclose obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road.
	Nevertheless, Shimotani teaches obtaining gaze directions of drivers of a plurality of vehicles in a region of a road (“The gaze point concentration area detector 10 sequentially detects a gaze point concentration area on the basis of the plurality of individual gaze areas acquired from the plurality of vehicles 201.” See at least ¶ 62. See also Fig. 9 and the corresponding discussion in ¶¶ 80–94, which teach that a gaze area may correspond to the position of a vehicle involved in an accident—i.e., the gaze area is in a direction which deviates from a moving direction of the connected vehicles.).
	Yi discloses a method for controlling vehicle traffic, the method comprising: obtaining environmental information of a plurality of connected vehicles in a region in of a road, determining from the environmental information whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed, and controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed. Shimotani teaches obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road. 
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the invention of Yi with the feature of: obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road, as taught by Shimotani, because obtaining gaze directions is a useful and well-known method for identifying a slowdown of vehicles. Indeed, Shimotani mentions the phenomenon of rubbernecking in stating, “when an event is occurring outside of vehicles … occupants of a plurality of vehicles look at the event.” (Shimotani, ¶ 6.) Hence, one of ordinary skill in the art would have recognized that the teaching of Shimotani is useful in light of Yi for yielding the predictable result of identifying at least rubbernecking, which is well-known in the art to be associated with a plurality of vehicles dropping an average speed (e.g., below a predetermined threshold). As the incorporation of Shimotani into Yi corresponds to combining prior art elements according to known methods to yield predictable results, Shimotani’s teaching is obvious. 
	The combination of Yi and Shimotani fails to explicitly disclose controlling mobility of one or more of the plurality of connected vehicles in response to determining that the gaze directions of one or more drivers of the plurality of connected vehicles deviate from a moving direction of the connected vehicles.
	Nevertheless, Fung teaches controlling mobility of a connected vehicle in response to determining that the gaze directions of a drivers of the connected vehicle deviates from a moving direction of the connected vehicles (“If … the head look and/or eye gaze is a non-forward-looking head look and/or eye gaze of the driver 102, the driver state is determined to be distracted at step 16010.” See at least ¶ 1021. “If the driver state is distracted, the ECU 12902 can set the control type (e.g., system status) of the automatic cruise control system 216 to partial and/or full control (e.g., ON).” See at least ¶ 1022. See also ¶¶ 294, 302 and Fig. 5 which indicate that the vehicle has a communication interface for communicating to/from a remote device—i.e., the vehicle is a connected vehicle.).
	Yi discloses a method for controlling vehicle traffic, the method comprising: obtaining environmental information of a plurality of connected vehicles in a region in of a road, determining from the environmental information whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed, and controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed. Shimotani teaches obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road. Fung teaches controlling mobility of a connected vehicle in response to determining that the gaze directions of a drivers of the connected vehicle deviates from a moving direction of the connected vehicles.
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the combination of Yi and Shimotani with the feature of: controlling mobility of a connected vehicle in response to determining that the gaze direction of a driver of the connected vehicle deviates from a moving direction of the connected vehicles, as taught by Fung, because controlling mobility based on a determination of a distracted gaze direction (e.g., one that deviates from a moving direction of connected vehicles) is a useful and well-known feature in the art for improving driver safety. As Fung suggests, “since … distractedness can increase the likelihood of hazardous driving situations, the motor vehicle can include provisions for modifying one or more vehicle systems automatically to mitigate against hazardous driving situations.” (Fung, ¶ 207.) Indeed, it is well-known in the art that accidents are a source of distraction which can cause rubbernecking. (See e.g. Shimotani, ¶ 6.) Hence, one of ordinary skill in the art would have recognized that the teaching of Fung is useful in light of the combination of Yi and Shimotani for yielding the predictable result of identifying the hazardous driving situation of distracted drivers and performing maneuvering to mitigate the danger. As the incorporation of Fung into the combination of Yi and Shimotani corresponds to combining prior art elements according to known methods to yield predictable results, Fung’s teaching is obvious. 
	Independent claims 12 and 17 are rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.
	As to claim 2, Yi discloses controlling mobility of one or more connected vehicles approaching the region in response to determining that the average speed of the connected vehicles is less than the predetermined speed (“The server 11 may determine an alignment section and transmit information on the alignment section to a receiver 221 of the vehicle 10. The alignment section may be determined based on the degree of traffic jam. When the average speed of all vehicles driving in any section is equal to or less than a critical speed, the corresponding section may be determined as the alignment section.” See at least ¶ 267. “The processor 170 controls to form a cluster [i.e., control mobility] as the vehicle 10 enters the alignment section.” Emphasis added; see at least ¶ 268.).
	The combination of Yi and Shimotani fails to explicitly disclose determining that the gaze directions of one or more drivers of the plurality of connected vehicles deviate from the moving direction of the connected vehicles.
	Nevertheless, Fung teaches controlling mobility of a connected vehicle in response to determining that the gaze directions of a drivers of the connected vehicle deviates from a moving direction of the connected vehicles (“If … the head look and/or eye gaze is a non-forward-looking head look and/or eye gaze of the driver 102, the driver state is determined to be distracted at step 16010.” See at least ¶ 1021. “If the driver state is distracted, the ECU 12902 can set the control type (e.g., system status) of the automatic cruise control system 216 to partial and/or full control (e.g., ON).” See at least ¶ 1022. See also ¶¶ 294, 302 and Fig. 5 which indicate that the vehicle has a communication interface for communicating to/from a remote device—i.e., the vehicle is a connected vehicle.).
	Yi discloses a method for controlling vehicle traffic, the method comprising: obtaining environmental information of a plurality of connected vehicles in a region in of a road, determining from the environmental information whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed, and controlling mobility of one or more connected vehicles approaching the region in response to determining that the average speed of the connected vehicles is less than the predetermined speed. Shimotani teaches obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road. Fung teaches controlling mobility of a connected vehicle in response to determining that the gaze direction of a driver of the connected vehicle deviates from a moving direction of the connected vehicles.
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the combination of Yi and Shimotani with the feature of: controlling mobility of a connected vehicle in response to determining that the gaze directions of a drivers of the connected vehicle deviates from a moving direction of the connected vehicles, as taught by Fung, because controlling mobility based on a determination of a distracted gaze direction (e.g., one that deviates from a moving direction of connected vehicles) is a useful and well-known feature in the art for improving driver safety. As Fung suggests, “since … distractedness can increase the likelihood of hazardous driving situations, the motor vehicle can include provisions for modifying one or more vehicle systems automatically to mitigate against hazardous driving situations.” (Fung, ¶ 207.) Indeed, it is well-known in the art that accidents are a source of distraction which can cause rubbernecking. (See e.g. Shimotani, ¶ 6.) Hence, one of ordinary skill in the art would have recognized that the teaching of Fung is useful to the combination of Yi and Shimotani for yielding the predictable result of identifying the hazardous driving situation of distracted drivers and performing maneuvering to mitigate the danger. As the incorporation of Fung into the combination of Yi and Shimotani corresponds to combining prior art elements according to known methods to yield predictable results, Fung’s teaching is obvious. 
	As to claim 3, Yi discloses wherein controlling mobility of the one or more of the plurality of connected vehicles comprises activating automatic cruise control  of the one or more of the plurality of connected vehicles (Autonomous device can implement ACC (Adaptive Cruise Control) – see at least ¶ 181).
	As to claim 4, Yi discloses wherein controlling mobility of the one or more of the plurality of connected vehicles comprises instructing the one or more connected vehicles to change lanes (A connected vehicle joins a cluster through a lane change as to enter an alignment section (i.e., a traffic jam) – see at least ¶¶ 289–293 and Fig. 17.).
	As to claim 5, the combination of Yi and Shimotani fails to explicitly disclose wherein controlling mobility of the one or more of the plurality of connected vehicles comprises adjusting a level of autonomy of the one or more connected vehicles.
	Nevertheless, Fung teaches wherein controlling mobility of a connected vehicle comprises adjusting a level of autonomy of the connected vehicle (“If the driver state is distracted, the ECU 12902 can set the control type … of the automatic cruise control system 216 to partial and/or full control (e.g., ON).” See at least ¶ 1022. See also ¶¶ 294, 302 and Fig. 5 which indicate that the vehicle has a communication interface for communicating to/from a remote device—i.e., the vehicle is a connected vehicle.).
	Yi discloses a method for controlling vehicle traffic, the method comprising: obtaining environmental information of a plurality of connected vehicles in a region in of a road, determining from the environmental information whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed, and controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed. Shimotani teaches obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road. Fung teaches controlling mobility of a connected vehicle in response to determining that the gaze directions of a drivers of the connected vehicle deviates from a moving direction of the connected vehicles; and wherein controlling mobility of a connected vehicle comprises adjusting a level of autonomy of the connected vehicle.
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the combination of Yi and Shimotani with the feature of: wherein controlling mobility of a connected vehicle comprises adjusting a level of autonomy of the connected vehicle, as taught by Fung, because controlling mobility by adjusting an autonomy level is a useful and well-known feature in the art for improving driver safety. As Fung suggests, “since … distractedness can increase the likelihood of hazardous driving situations, the motor vehicle can include provisions for modifying one or more vehicle systems automatically to mitigate against hazardous driving situations.” (Fung, ¶ 207.) Indeed, it is well-known in the art that accidents are a source of distraction which can cause rubbernecking. (See e.g. Shimotani, ¶ 6.) Hence, one of ordinary skill in the art would have recognized that the teaching of Fung is useful in light of the combination of Yi and Shimotani for yielding the predictable result of identifying the hazardous driving situation of distracted drivers and performing maneuvering to mitigate the danger. As the incorporation of Fung into the combination of Yi and Shimotani corresponds to combining prior art elements according to known methods to yield predictable results, Fung’s teaching is obvious. 
	As to claim 6, the combination of Yi and Shimotani fails to explicitly disclose wherein controlling mobility of the one or more of the plurality of connected vehicles comprises adjusting speed or acceleration of the one or more of the plurality of connected vehicles.
	Nevertheless, Fung teaches wherein controlling mobility of the one or more of the plurality of connected vehicles comprises adjusting speed of a connected vehicle (Modifying operation of vehicle systems by changing parameters such as speed – see at least ¶ 873.).
	Yi discloses a method for controlling vehicle traffic, the method comprising: obtaining environmental information of a plurality of connected vehicles in a region in of a road, determining from the environmental information whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed, and controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed. Shimotani teaches obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road. Fung teaches controlling mobility of a connected vehicle in response to determining that the gaze directions of a drivers of the connected vehicle deviates from a moving direction of the connected vehicles; and wherein controlling mobility of the one or more of the plurality of connected vehicles comprises adjusting speed of a connected vehicle.
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the combination of Yi and Shimotani with the feature of: wherein controlling mobility of the one or more of the plurality of connected vehicles comprises adjusting speed of a connected vehicle, as taught by Fung, because controlling mobility by adjusting aa speed is a useful and well-known feature in the art for improving driver safety. As Fung suggests, “since … distractedness can increase the likelihood of hazardous driving situations, the motor vehicle can include provisions for modifying one or more vehicle systems automatically to mitigate against hazardous driving situations.” (Fung, ¶ 207.) Indeed, it is well-known in the art that accidents are a source of distraction which can cause rubbernecking. (See e.g. Shimotani, ¶ 6.) Hence, one of ordinary skill in the art would have recognized that the teaching of Fung is useful in light of the combination of Yi and Shimotani for yielding the predictable result of identifying the hazardous driving situation of distracted drivers and performing maneuvering to mitigate the danger. As the incorporation of Fung into the combination of Yi and Shimotani corresponds to combining prior art elements according to known methods to yield predictable results, Fung’s teaching is obvious.
	As to claim 7, Yi fails to explicitly disclose determining whether the gaze directions of the one or more drivers of the plurality of connected vehicles are toward an opposite side of the road.
	Nevertheless, Shimotani teaches determining whether the gaze directions of a drivers of a vehicle is toward an opposite side of the road (“The gaze point concentration area detector 10 sequentially detects a gaze point concentration area on the basis of the plurality of individual gaze areas acquired from the plurality of vehicles 201.” See at least ¶ 62. See also Fig. 9 and the corresponding discussion in ¶¶ 80–94, which teach that a gaze area may correspond to the position of a vehicle involved in an accident—i.e., the gaze area is in a direction which deviates from a moving direction of the connected vehicles. Examiner notes that the broadest reasonable interpretation of an opposite side of the road is a side that is not in-line with a moving direction of the connected vehicles).
	Yi discloses a method for controlling vehicle traffic, the method comprising: obtaining environmental information of a plurality of connected vehicles in a region in of a road, determining from the environmental information whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed, and controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed. Shimotani teaches obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road; and determining whether the gaze directions of a drivers of a connected vehicle is toward an opposite side of the road.
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the invention of Yi with the feature of: determining whether the gaze directions of a drivers of a connected vehicle is toward an opposite side of the road, as taught by Shimotani, because this feature is a useful and well-known method for identifying a slowdown of vehicles. Indeed, Shimotani mentions the phenomenon of rubbernecking in stating, “when an event is occurring outside of vehicles … occupants of a plurality of vehicles look at the event.” (Shimotani, ¶ 6.) Hence, one of ordinary skill in the art would have recognized that the teaching of Shimotani is useful in light of Yi for yielding the predictable result of identifying at least rubbernecking, which is well-known in the art to be associated with a plurality of vehicles dropping an average speed (e.g., below a predetermined threshold). As the incorporation of Shimotani into Yi corresponds to combining prior art elements according to known methods to yield predictable results, Shimotani’s teaching is obvious. 
	As to claims 8, 13, and 18, Yi discloses controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed (“The server 11 may determine an alignment section and transmit information on the alignment section to a receiver 221 of the vehicle 10. The alignment section may be determined based on the degree of traffic jam. When the average speed of all vehicles driving in any section is equal to or less than a critical speed, the corresponding section may be determined as the alignment section.” See at least ¶ 267. “The processor 170 controls to form a cluster as the vehicle 10 enters the alignment section.” See at least ¶ 268.).
	Yi fails to explicitly disclose identifying a number of drivers whose gaze directions deviate from the moving direction of the plurality of vehicles.
	Nevertheless, Shimotani teaches identifying a number of drivers whose gaze directions deviate from the moving direction of the plurality of vehicles (“The gaze point concentration area detector 10 sequentially detects a gaze point concentration area on the basis of the plurality of individual gaze areas acquired from the plurality of vehicles 201.” See at least ¶ 62. See also Fig. 9 and the corresponding discussion in ¶¶ 80–94, which teach that a gaze area may correspond to the position of a vehicle involved in an accident—i.e., the gaze area is in a direction which deviates from a moving direction of the connected vehicles.).
	Yi discloses a method for controlling vehicle traffic, the method comprising: obtaining environmental information of a plurality of connected vehicles in a region in of a road, determining from the environmental information whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed, and controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed. Shimotani teaches obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road; and identifying a number of drivers whose gaze directions deviate from the moving direction of the plurality of vehicles.
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify invention of Yi with the feature of: identifying a number of drivers whose gaze directions deviate from the moving direction of the plurality of vehicles, as taught by Shimotani, because this feature is a useful and well-known method for identifying a slowdown of vehicles. Indeed, Shimotani mentions the phenomenon of rubbernecking in stating, “when an event is occurring outside of vehicles … occupants of a plurality of vehicles look at the event.” (Shimotani, ¶ 6.) Hence, one of ordinary skill in the art would have recognized that the teaching of Shimotani is useful in light of Yi for yielding the predictable result of identifying at least rubbernecking, which is well-known in the art to be associated with a plurality of vehicles dropping an average speed (e.g., below a predetermined threshold). As the incorporation of Shimotani into Yi corresponds to combining prior art elements according to known methods to yield predictable results, Shimotani’s teaching is obvious. 
	The combination of Yi and Shimotani fails to explicitly disclose controlling mobility of one or more of the plurality of connected vehicles in response to determining that the number of drivers whose gaze directions deviate from the moving direction of the plurality of vehicles is greater than a predetermined value.
	Nevertheless, Fung teaches controlling mobility of a connected vehicle in response to determining that the number of drivers whose gaze directions deviate from the moving direction of the plurality of vehicles is greater than a predetermined value (“If … the head look and/or eye gaze is a non-forward-looking head look and/or eye gaze of the driver 102, the driver state is determined to be distracted at step 16010.” See at least ¶ 1021. “If the driver state is distracted, the ECU 12902 can set the control type (e.g., system status) of the automatic cruise control system 216 to partial and/or full control (e.g., ON).” See at least ¶ 1022. Examiner notes that a value of one meets the broadest reasonable interpretation of a predetermined value of drivers. See also ¶¶ 294, 302 and Fig. 5 which indicate that the vehicle has a communication interface for communicating to/from a remote device—i.e., the vehicle is a connected vehicle.).
	Yi discloses a method for controlling vehicle traffic, the method comprising: obtaining environmental information of a plurality of connected vehicles in a region in of a road, determining from the environmental information whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed, and controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed. Shimotani teaches obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road; and identifying a number of drivers whose gaze directions deviate from the moving direction of the plurality of vehicles. controlling mobility of a connected vehicle in response to determining that the number of drivers whose gaze directions deviate from the moving direction of the plurality of vehicles is greater than a predetermined value.
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the combination of Yi and Shimotani with the feature of: controlling mobility of a connected vehicle in response to determining that the number of drivers whose gaze directions deviate from the moving direction of the plurality of vehicles is greater than a predetermined value, as taught by Fung, because controlling mobility based on a determination of a distracted gaze direction (e.g., one that deviates from a moving direction of connected vehicles) is a useful and well-known feature in the art for improving driver safety. As Fung suggests, “since … distractedness can increase the likelihood of hazardous driving situations, the motor vehicle can include provisions for modifying one or more vehicle systems automatically to mitigate against hazardous driving situations.” (Fung, ¶ 207.) Indeed, it is well-known in the art that accidents are a source of distraction which can cause rubbernecking. (See e.g. Shimotani, ¶ 6.) Hence, one of ordinary skill in the art would have recognized that the teaching of Fung is useful in light of the combination of Yi and Shimotani for yielding the predictable result of identifying the hazardous driving situation of distracted drivers and performing maneuvering to mitigate the danger. As the incorporation of Fung into the combination of Yi and Shimotani corresponds to combining prior art elements according to known methods to yield predictable results, Fung’s teaching is obvious.
	As to claims 9, 14, and 19, Yi discloses controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed (“The server 11 may determine an alignment section and transmit information on the alignment section to a receiver 221 of the vehicle 10. The alignment section may be determined based on the degree of traffic jam. When the average speed of all vehicles driving in any section is equal to or less than a critical speed, the corresponding section may be determined as the alignment section.” See at least ¶ 267. “The processor 170 controls to form a cluster as the vehicle 10 enters the alignment section.” See at least ¶ 268.).
	Yi fails to explicitly disclose: 
	receiving a location of an incident; and
	determining that the gaze directions of one or more drivers of the plurality of connected vehicles are toward the location of the incident.
	Nevertheless, Shimotani teaches:
	receiving a location of an incident (“The gaze point concentration area detector 10 sequentially detects a gaze point concentration area on the basis of the plurality of individual gaze areas acquired from the plurality of vehicles 201.” See at least ¶ 62. See also Fig. 9 and the corresponding discussion in ¶¶ 80–94, which teach that a gaze area may correspond to the position of a vehicle involved in an accident—i.e., the gaze area is in a direction which deviates from a moving direction of the connected vehicles. Furthermore, Examiner notes that an accident meets the broadest reasonable interpretation of an incident.); and 
	determining that the gaze directions of one or more drivers of the plurality of connected vehicles are toward the location of the incident (“The gaze point concentration area detector 10 sequentially detects a gaze point concentration area on the basis of the plurality of individual gaze areas acquired from the plurality of vehicles 201.” See at least ¶ 62. See also Fig. 9 and the corresponding discussion in ¶¶ 80–94, which teach that a gaze area may correspond to the position of a vehicle involved in an accident—i.e., the gaze area is in a direction which deviates from a moving direction of the connected vehicles. Furthermore, Examiner notes that an accident meets the broadest reasonable interpretation of an incident.).
	Yi discloses a method for controlling vehicle traffic, the method comprising: obtaining environmental information of a plurality of connected vehicles in a region in of a road, determining from the environmental information whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed, and controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed. Shimotani teaches receiving a location of an incident; obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road; and determining that the gaze directions of one or more drivers of the plurality of connected vehicles are toward the location of the incident.
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the invention of Yi with the feature of: receiving a location of an incident; and determining that the gaze directions of one or more drivers of the plurality of connected vehicles are toward the location of the incident, as taught by Shimotani, because determining that drivers are gazing at an incident is a useful and well-known method for identifying a slowdown of vehicles. Indeed, Shimotani mentions the phenomenon of rubbernecking in stating, “when an event is occurring outside of vehicles … occupants of a plurality of vehicles look at the event.” (Shimotani, ¶ 6.) Hence, one of ordinary skill in the art would have recognized that the teaching of Shimotani is useful in light of Yi for yielding the predictable result of identifying at least rubbernecking, which is well-known in the art to be associated with a plurality of vehicles dropping an average speed (e.g., below a predetermined threshold). As the incorporation of Shimotani into Yi corresponds to combining prior art elements according to known methods to yield predictable results, Shimotani’s teaching is obvious. 
	The combination of Yi and Shimotani fails to explicitly disclose controlling mobility of one or more of the plurality of connected vehicles in response to determining that the gaze directions of one or more drivers of the plurality of connected vehicles are toward the location of the incident.
	Nevertheless, Fung teaches controlling mobility of one or more of the plurality of connected vehicles in response to determining that the gaze directions of a drivers of a connected vehicle deviates from a moving direction of the connected vehicles (“If … the head look and/or eye gaze is a non-forward-looking head look and/or eye gaze of the driver 102, the driver state is determined to be distracted at step 16010.” See at least ¶ 1021. “If the driver state is distracted, the ECU 12902 can set the control type (e.g., system status) of the automatic cruise control system 216 to partial and/or full control (e.g., ON).” See at least ¶ 1022. See also ¶¶ 294, 302 and Fig. 5 which indicate that the vehicle has a communication interface for communicating to/from a remote device—i.e., the vehicle is a connected vehicle.).
	Yi discloses a method for controlling vehicle traffic, the method comprising: obtaining environmental information of a plurality of connected vehicles in a region in of a road, determining from the environmental information whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed, and controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed. Shimotani teaches receiving a location of an incident; obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road; and determining that the gaze directions of one or more drivers of the plurality of connected vehicles are toward the location of the incident. Fung teaches controlling mobility of a connected vehicle in response to determining that the gaze direction of a driver of the connected vehicle deviates from a moving direction of the connected vehicles.
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the combination of Yi and Shimotani with the feature of: controlling mobility of a connected vehicle in response to determining that the gaze direction of a driver of the connected vehicle deviates from a moving direction of the connected vehicles, as taught by Fung, to yield the feature of: controlling mobility of one or more of the plurality of connected vehicles in response to determining that the gaze directions of one or more drivers of the plurality of connected vehicles are toward the location of the incident, because controlling mobility based on a determination of a distracted gaze direction—e.g., one that deviates from a moving direction of connected vehicles to look at an incident—is a useful and well-known feature in the art for improving driver safety. As Fung suggests, “since … distractedness can increase the likelihood of hazardous driving situations, the motor vehicle can include provisions for modifying one or more vehicle systems automatically to mitigate against hazardous driving situations.” (Fung, ¶ 207.) Indeed, it is well-known in the art that accidents are a source of distraction which can cause rubbernecking. (See e.g. Shimotani, ¶ 6.) Hence, one of ordinary skill in the art would have recognized that the teaching of Fung is useful in light of the combination of Yi and Shimotani for yielding the predictable result of identifying the hazardous driving situation of distracted drivers and performing maneuvering to mitigate the danger. As the incorporation of Fung into the combination of Yi and Shimotani corresponds to combining prior art elements according to known methods to yield predictable results, Fung’s teaching is obvious. 
	As to claims 11 and 16, Yi fails to explicitly disclose:
	capturing images of the drivers of the plurality of connected vehicles in the region of the road; and
	processing the images of the drivers to determine the gaze directions of the drivers of the plurality of connected vehicles.
	Nevertheless, Shimotani teaches capturing images of the drivers of the plurality of connected vehicles in the region of the road; and processing the images of the drivers to determine the gaze directions of the drivers of the plurality of connected vehicles (“The gaze point concentration area event estimation unit 20 may estimate an event of the new gaze point concentration area on the basis of … image information acquired in the vehicle 201.” See at least ¶ 130.).
	Yi discloses a method for controlling vehicle traffic, the method comprising: obtaining environmental information of a plurality of connected vehicles in a region in of a road, determining from the environmental information whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed, and controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed. Shimotani teaches capturing images of the drivers of the plurality of connected vehicles in the region of the road; processing the images of the drivers to determine the gaze directions of the drivers of the plurality of connected vehicles; and obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road. 
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the invention of Yi with the features of: capturing images of the drivers of the plurality of connected vehicles in the region of the road; and processing the images of the drivers to determine the gaze directions of the drivers of the plurality of connected vehicles, as taught by Shimotani, because obtaining gaze directions by capturing and processing images is a useful and well-known method for identifying a slowdown of vehicles. Indeed, Shimotani mentions the phenomenon of rubbernecking in stating, “when an event is occurring outside of vehicles … occupants of a plurality of vehicles look at the event.” (Shimotani, ¶ 6.) Hence, one of ordinary skill in the art would have recognized that the teaching of Shimotani is useful in light of Yi for yielding the predictable result of identifying at least rubbernecking, which is well-known in the art to be associated with a plurality of vehicles dropping an average speed (e.g., below a predetermined threshold). As the incorporation of Shimotani into Yi corresponds to combining prior art elements according to known methods to yield predictable results, Shimotani’s teaching is obvious. 
	Claims 10, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Yi, Shimotani, and Fung as applied to claim 1, further in view of Ashida (US20200143672A1).
	As to claims 10, 15, and 20, the combination of Yi, Shimotani, and Fung fails to explicitly disclose determining a size of the region based on the average speed of the plurality of connected vehicles in the region.
Nevertheless, Ashida teaches determining a size of the region based on the average speed of the plurality of connected vehicles in the region (Identifying an area as a traffic congestion area based on the average speed of vehicles not exceeding a certain value – see at least ¶ 56.).
Yi discloses a method for controlling vehicle traffic, the method comprising: obtaining environmental information of a plurality of connected vehicles in a region in of a road, determining from the environmental information whether an average speed of the plurality of connected vehicles in the region is less than a predetermined speed, and controlling mobility of one or more of the plurality of connected vehicles in response to determining that the average speed of the connected vehicles is less than the predetermined speed. Shimotani teaches obtaining gaze directions of drivers of a plurality of connected vehicles in a region of a road. Fung teaches controlling mobility of a connected vehicle in response to determining that the gaze directions of a drivers of the connected vehicle deviates from a moving direction of the connected vehicles. Ashida teaches determining a size of the region based on the average speed of the plurality of connected vehicles in the region. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the combination of Yi, Shimotani, and Fung with the feature of: determining a size of the region based on the average speed of the plurality of connected vehicles in the region, as taught by Ashida, because this feature is a well-known and useful feature in the art for identifying the magnitude of a slowdown region. This feature allows for the relatively quick and efficient determination of a slowdown region and its extent. Hence, one of ordinary skill in the art would have recognized that the teaching of Ashida is useful in light of the combination of Yi, Shimotani, and Fung for yielding the predictable result of identifying the magnitude of a slowdown region. As the incorporation of Ashida into the combination of Yi, Shimotani, and Fung corresponds to combining prior art elements according to known methods to yield predictable results, Ashida’s teaching is obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mario C. Gonzalez whose telephone number is (571) 272-5633. The Examiner can normally be reached M–F, 10:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr, can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668